Mr. President, the delegation of the Byelorussian SSR would like to congratulate you on our election to the post of President of the thirtieth session of the General Assembly and wish you success in your responsible work.
48.	We should like to greet the SecretaryGeneral, who has made considerable efforts to implement the purposes and principles of the United Nations.
49.	This thirtieth session of the General Assembly is taking place at a remarkable time. This year marks the thirtieth anniversary of the victory in the Second World War, as a result of which the United Nations was born. This is the year of the successful conclusion of the Conference on Security and Cooperation in Europe, the year of the elimination of a dangerous hotbed of tension in SouthEast Asia, the year of the rapid downfall of the vestiges of the colonialist system, the year of further consolidation of peace-loving forces in their joint struggle for a just and lasting peace on earth and the solution of vital problems in the interests of all peoples.
50.	Looking back upon the unforgettable period when, in the course of fierce fighting, fascism, the antithesis of civilization and progress, which had sought world domination, was crushed as a result of the decisive role of the Soviet Union, we always experience a feeling of admiration for the immortal feat of the Soviet Union and other freedom loving peoples; but at the same time one cannot forget, and one will be unable to forget now or in the future, the sacrifices made for the sake of victory.
51.	The war took 55 million human lives, and of those 20 million were citizens of the Soviet Union. The Byelorussian SSR went through a terrible time, when every fourth inhabitant perished in the struggle against the aggressors.
52.	Speaking in Minsk on 16 May this year at the International Meeting of the Supporters of Peace, Mr. P. M. Masherov, Alternate Member of the Political Bureau of the Central Committee of the Communist Party of the Soviet Union and First Secretary of the Central Committee of the Communist Party of the Byelorussian SSR, said:
"Lasting peace and the freedom of peoples are an unfailing ideal which has inspired the heroes of the struggle against fascism and which inspires us today. There is nothing more noble or more lofty than dedicating our efforts to making that ideal an immutable law of the life of mankind, so that not only we, all of us, but also our children, our grandchildren and our great grandchildren may be ignorant of the nature of war and so that all peoples may fully enjoy the benefits of peaceful creative labor and all the achievements of the human mind."
53.	The victory over fascism and militarism had the deepest influence on the whole course of world development. Peace, so long awaited, was finally won. The world socialist system, the bulwark of peace and progress, came into being, and it is being strengthened. The age-old foundations of colonialism collapsed and a new, more favorable situation was created for the struggle of the working people of capitalist countries for social progress.
54.	On those days in May, when all progressive mankind was celebrating the thirtieth anniversary of victory, the sun of freedom and peace rose over South Viet Nam. We welcome the outstanding victory of the heroic Vietnamese people, a victory won in their just struggle against foreign interventionists and their henchmen. The victory of the peoples of Viet Nam, Laos and Cambodia, with the comprehensive support of the socialist States and all progressive forces, is an important contribution to the strengthening of peace and security in SouthEast Asia. It promotes the triumph of the purposes and principles of the United Nations, and it is only fitting that the General Assembly and all the members of the Security Council except one should have considered that the time had come to solve the problem of the admission to the United Nations of the Democratic Republic of Viet Nam and the Republic of South Viet Nam. The delegation of the Byelorussian SSR will continue, both in the Security Council and in the General Assembly, firmly to support the entry of the two Vietnamese States into the United Nations.
55.	The experience of 30 years of postwar development demonstrates that peace can become a solid reality if we work for it persistently, if we adhere unswervingly to the principle of the peaceful coexistence of States with different social systems, if we consistently strive for a just solution of current international problems. The positive changes taking place in the world arena cogently reveal that there is now an objective possibility of banishing war from the life of mankind.
56.	I should particularly like, in this connexion, to note the purposeful efforts of the Soviet Union and other States of the socialist community, efforts which have become a fundamental factor in ensuring the current positive processes in international relations.
57.	The founder of the Soviet State, V. I. Lenin, stressed that "All our policies and propaganda are aimed not at drawing peoples into war but at putting an end to war". This Leninist principle of the negation of war and the assertion of peace is the very basis of the Program of Peace proclaimed by the Twenty fourth Congress of the Communist Party of the Soviet Union. It would be no exaggeration to state that any step forward in the improvement of the world political climate and the development of cooperation between States is linked with the implementation of that Pro , gramme of Peace.
58.	At the present time, detente is focusing on the results of the Conference on Security and Cooperation in Europe, which was an event of tremendous international importance.
59.	The Conference struck a political balance in terms of the world after the Second World War and confirmed the futility and harmfulness of the policies of positions of strength and the "cold war". It opened up new opportunities for fulfilling the main task of our time the consolidation of peace and the security of peoples.
60.	The principles of relations between States, which have been clearly formulated in the Final Act of the Conference, are bound to promote the creation on the European continent and in the world at large of an atmosphere of mutual trust and confidence in the free, independent and peaceful development of every' country. The course of the general debate has convincingly confirmed that all except one delegation, which believes that the worse things are the better are pleased that the States of Europe as well as the United States and Canada have agreed to observe in international relations such principles as the sovereign equality of States, including the right to choose and develop freely their political, social, economic and cultural systems; the non-use of force or the threat of force; the inviolability of borders; the territorial integrity of States; the peaceful settlement of disputes; noninterference in each other's internal affairs; respect for human rights and fundamental freedoms; equality and the right of peoples to determine their own destiny; cooperation between States; and the fulfillment in good faith of commitments under international law.
61.	The charter of peace adopted at Helsinki also creates conditions for the expansion and substantial intensification of cooperation between States that participated in the Conference in the economic, scientific and technological fields and in the protection of the human environment, as well as in such questions as exchanges in the fields of culture, education, information and contacts between peoples.
62.	The results of the Conference mean that detente in Europe and in the world at large is becoming increasingly filled with content. It is essential to put these principles and understandings that have been proclaimed into the actual practice of interState relations, at the same time complying with the laws and traditions of every country, in order that these principles and understandings may become an immutable law of international life. There is no greater duty to the past, present and future than the duty of finally confirming the results of the selfless struggle waged by the Soviet and other freedom-loving peoples against fascism, and of making Europe a continent of lasting and just peace.
63.	The favorable influence of the Conference on Security and Cooperation in Europe on the atmosphere in that continent and throughout the world is undeniable. Its results are very important, and not only for the peoples of Europe. Detente must be expanded, deepened and extended to all parts of the world. The right to peace is the inalienable right of every person, no matter what part of the world he or she lives in. We must preserve it and, at the same time, ensure for everyone the right to creative work and social justice. We must struggle for these fundamental human rights.
64.	Comrade L. I. Brezhnev, the General Secretary of the Central Committee of the Communist Party of the Soviet Union, said at Helsinki:
"It is no secret that information media can serve the objectives of peace and trust, but they can also spread throughout the world the poison of strife between countries and peoples. We would like to hope that the results of the Conference will serve as a correct reference point for cooperation in these areas."
Unfortunately, influential mass information media in certain countries have so far not given up the topics and phraseology of the period of the "cold war"; they have not turned their backs on allegations in depicting the life of the Soviet Union and other socialist countries, and a number of very important international events. They deliberately allow themselves to distort the substance and spirit of the Final Act of the Conference which, as a matter of fact, they have not even published. While concealing the real contents of the document adopted at Helsinki, the press in a number of countries is distorting facts, trying to mislead people and sow in their minds the poisonous seeds of suspicion, mistrust and hostility between peoples. To use. the words of the President of the twenty-ninth session of the General Assembly, Mr. Bouteflika, such information media "attempt to counteract the present course of events in the world".2 The interests of the case require that the information media of every country should heed the call of the times and become an instrument of peace and the strengthening of trust and cooperation among peoples.
65.	The task of implementing the principles of peaceful coexistence and mutually advantageous and equitable cooperation is not being tackled only in Europe. Recently, serious improvements have been achieved in SovietAmerican relations; that has been of unquestionable utility in the improvement of the international climate as a whole. There is no doubt that the further development of normal relations between the USSR and the United States and the development of cooperation between the socialist States and countries of an opposite social system meet the interests of all those who want to see peace on earth strengthened and who do not want to permit a world nuclear catastrophe.
66.	International peace and security are equally necessary conditions for businesslike cooperation among all countries, large and small, developed and developing. Can we really imagine the possibility of any success in the economic and social development of countries in conditions of war?
67.	It goes without saying that we cannot comfort ourselves with the idea that there is no war today, or remain content with what has been achieved. The' process of the consolidation of peace, the process of detente, is an uninterrupted process which requires constant forward movement. To halt on this path would mean endangering what has already been achieved.
68.	It cannot be denied that so far not all the obstacles to lasting peace and good-neighborly cooperation for mankind have been removed. The forces of imperialism and neocolonialism, reaction and war have not laid down their arms. They are attempting to prevent the settlement of urgent international problems; they are attempting to drag the world back to the time of the "cold war"; they are advocating the use of force in international relations; they are intervening in the internal affairs of other countries. It is precisely because of these forces that there are still hotbeds of dangerous tension in the world and that militarily explosive conflicts arise.
69.	In the Middle East Israel continues to hold the Arab territories it occupied in 1967. A just and lasting peace must be ensured for the Middle East. There is only one way of doing that: implementing the well known decisions of the Security Council and the General Assembly which provide for the total withdrawal of Israeli troops from all the Arab territories occupied in 1967; implementing the legitimate national rights of the Arab people of Palestine, including the right to create their own State; and ensuring the independent existence and development of all States of the region. In order to achieve a comprehensive settlement in the Middle East, what is needed is not separate measures, which do not get to the root of the problem, but the resumption of the work of the Geneva Peace Conference, with the participation of all parties concerned, including the PLO.
70.	Certain circles in the North Atlantic Treaty Organization [NATO] have not ceased they attempts to liquidate Cyprus as a nonaligned and independent State with its territorial integrity. The delegation of the Byelorussian SSR both in the Security Council and in the General Assembly has supported the idea that the partition of Cyprus is inadmissible, that the independent existence and territorial integrity of Cyprus must be ensured, that all foreign troops must be withdrawn from its territory, that foreign interference in its internal affairs must cease, and that the Greek Cypriots and the Turkish Cypriots must be ensured an opportunity to solve their domestic affairs by themselves.
71.	A situation of tension still prevails in the Korean peninsula. The Byelorussian SSR has invariably supported the constructive proposals of the Democratic People's Republic of Korea designed to unite the country on a peaceful democratic basis, and resolutely calls for the withdrawal of foreign troops from South Korea, which will remove the main obstacle to the achievement of national unity for that country. The achievement of these aims would be promoted by the adoption by the General Assembly of the draft resolution entitled "Creation of favorable conditions for converting the armistice into durable peace in Korea and accelerating the independent and peaceful reunification of Korea", which has been submitted for the consideration of this session by a large group of States including the Byelorussian SSR [A/C.ll L.709].
72.	Fascism, which was overthrown during the Second World War, has not yet entirely disappeared from the face of the earth. Its spiritual heirs have . usurped power in Chile and are pursuing a policy of bloody terror against the people of that country. The United Nations, in accordance with earlier decisions, must resolutely demand an end to the atrocities of the junta, and the liberation of the Chilean patriots, including the true son of the Chilean people, Luis Corvalan, who are languishing in dungeons.
73.	Gratifying changes towards peace and social progress are occurring in various parts of the world. But the forces of reaction still refuse to look the facts in the face. The situation is complicated by the fact that the subversive actions of internal reaction are linked with foreign interference into the affairs of a number of States and peoples. The Byelorussian SSR categorically condemns such actions and wishes to express its solidarity with the just struggle of democratic forces in various parts of the world against reaction and imperialism. In connexion with the slanderous comments of the Chinese representative concerning Angola, I should like to recall the well-known fact that it is China itself, together with the imperialists, which is arming the separatists there for the purpose of preventing the patriotic forces from achieving the unity and independence of the whole of Angola.
74.	Among the key problems of our day which still await a solution, the problem of disarmament occupies a special place. The unprecedented arms race imposed upon the world by the imperialists is swallowing up vast amounts of material resources. According to press reports NATO countries in 1974 alone spent more than $130,000 million for military purposes. The arms race is incompatible with detente. The improvement of political relations among States cannot for ever go on side by side with the arms race.
75.	Every year since the very first session of the General Assembly the Soviet Union and the other socialist countries have consistently striven for disarmament, and have tried to use every possible means of solving this important problem. In recent years a number of multilateral agreements have been concluded which have, to some extent, put a curb on the arms race in certain directions. The primary and ultimate objective of all peace-loving peoples is to achieve agreement on general and complete disarmament. But, as we know, so far not everyone is ready to do that. And one delegation, posing demagogically as a supporter of disarmament, is in practice opposing all disarmament measures. So what are we to do: fold our arms and wait passively? Not at all. We consider that we should find a solution to the disarmament problem by taking every opportunity to limit the arms race. Our experience has confirmed that that approach is the correct one, an approach which has made it possible to conclude treaties and agreements, open to all countries, that have prohibited the testing of nuclear weapons in the atmosphere, in outer space and under water and the proliferation of these weapons or their emplacement on the seabed and ocean floor, in outer space or on celestial bodies; an agreement providing for the elimination of bacteriological weapons; and also the conclusion of the SovietAmerican agreements on the prevention of nuclear war and the limitation of strategic armaments.
76.	We can assert confidently that, were it not for these international agreements on disarmament, the situation today would be much worse.
77.	On the initiative of the Soviet Union, with the active support of the States of the socialist community and other peace-loving countries, the General Assembly has adopted resolutions on the need to convene a world disarmament conference [resolution 2833 (XXVI)]; on the non-use of force in international relations and the permanent prohibition of the use of nuclear weapons [resolution 2936 (XXVII)]; on the reduction of military budgets of permanent members of the Security Council [resolution 3254 (XXIX)]; and on the drafting of a convention on the prohibition of action to influence the environment and climate for military purposes {resolution 3264 (XXIX)]. Our task today is to achieve the full implementation of the provisions of these decisions, at the same time exposing the opponents of disarmament and overcoming their resistance, and to obtain the participation of all countries in multilateral treaties on the limitation of the arms race and to make further progress along the road to general and complete disarmament.
78.	The Soviet Government and the General Secretary of the Central Committee of the Communist Party of the Soviet Union, L. I. Brezhnev, this year personally took an important initiative, that of concluding an agreement on the prohibition of the development and the manufacture of new types of weapons of mass destruction and of new systems of such weapons. The level of the development of modern science and technology is such that there is a serious danger of creating even more terrible weapons than nuclear weapons. It is time to erect a firm barrier to the creation of such weapons by means of producing and concluding an agreement providing for the renunciation by States of the development and manufacture of new types of weapons of mass destruction and new weapons systems. There is no doubt that any assistance to other States or international organizations in creating these weapons must be precluded. The conclusion of such an agreement would open up new and additional opportunities for the economic, scientific and technological cooperation of States.
79.	The proposal of the Soviet Union on the "conclusion of a treaty on the complete and general prohibition of nuclear weapon tests" is also under consideration at this session [see All0241]. The conclusion of such a treaty would further develop the provisions of the Moscow Treaty of 1963, and the 1974 Treaty between the USSR and the United States on the Limitation of Underground Nuclear Weapon Tests [AI9698, annex /].
80.	The prohibition of the creation of new types of weapons of mass destruction and the general prohibition of nuclear-weapon testing would contribute to the strengthening of trust between peoples and to a further improvement of the international climate, and would promote the achievement of the lofty purposes and principles of the Charter of the United Nations.
81.	We would like to express the hope that the States Members of the United Nations will view the new initiatives of the Soviet Union with sympathy and that the General Assembly will approve them.
82.	Disarmament concerns all countries without exception. Genuine peace means a world without weapons. Developing countries have a vital interest in disarmament because it would release considerable amounts of money to carry out urgent tasks of economic and social development. The peoples of capitalist countries, too, have an interest in disarmament because if they wish to overcome their serious economic difficulties to any degree, that is possible only if an end is put to the arms race.
83.	For socialist countries, the struggle for peace, for detente and disarmament is inseparably linked with the struggle for social progress and national independence. This year will mark the fifteenth anniversary of the adoption by the United Nations, on the initiative of the Soviet Union, of the Declaration on the Granting of Independence to Colonial Countries and Peoples. During the ensuing period the forces of national liberation have won decisive successes in the elimination of the colonial system of imperialism.
84.	The delegation of the Byelorussian SSR congratulates the new Members of the United Nations  the People's Republic of Mozambique, the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe on their newly won national independence and State sovereignty.
85.	Unfortunately, the remnants of the shameful colonial system and such of its manifestations as racism and apartheid in southern Africa continue to poison the international climate. However, the peoples of the world are determined to make the positive changes which are occurring in the world irreversible and once and for all to eliminate racism, apartheid and the remains of colonialism.
86.	Although colonial empires have collapsed under the pressure of the national liberation movements, capitalist monopolies and transnational companies continue to remain the principal obstacle to the attainment of economic independence by the liberated countries. We well understand the aspiration of the peoples of developing countries to escape from the clutches of economic backwardness, to put an end to their economic dependence upon developed capitalist countries, to solve the problem of accelerated development and to rid themselves of poverty in their countries. Together with these countries, the socialist States are struggling to free international economic relations from those injustices and colonialist systems which have been implanted in them and which are being cultivated by the forces of imperialism. It was on the basis of this position that the Byelorussian SSR took its stand at the seventh special session of the General Assembly.
87.	The peoples of the young independent States of Africa, Asia and Latin America in the course of building a new life can rely on lie friendly political, economic and moral support of the Soviet Union and other socialist countries. The provision of assistance and support to the peoples of those countries is an integral part of the socialist foreign policies. At the same time, we should like to emphasize that the source of this assistance is our national wealth created at the cost of hard work on the part of our people and the conquest of the major difficulties caused by the ordeal of the war.
88.	The socialist States are providing comprehensive assistance not because they have funds to spare which cannot be used at home, not because they want to invest their funds in other countries to exploit their natural resources and to earn profits, but because the cause of the liberation of peoples and the consolidation of the independence of young developing States is dear to socialist countries.
89.	The year 1975 is International Women's Year, which, by the decision of the United Nations, is being celebrated under the motto of "Equality, Development and Peace". In the Byelorussian SSR, as in other socialist countries, women enjoy equal rights with men in all spheres of life.
90.	Soviet women are taking an active part in arrangements within the framework of the International Women's Year. The international meeting of women which was held in August this year in the capital of Byelorussia, the Hero City of Minsk, was dedicated to the problems of the participation of women in the struggle against fascism and for lasting and just peace on earth. Its decisions are designed to allow for a new contribution by women of all countries of the world to the struggle for a just and lasting peace on earth.
91.	In the three decades of its existence, the United Nations has proved its viability and usefulness, primarily in the implementation of its chief function, the maintenance of international peace and security. For 30 years now the States Members of the United Nations have been developing multilateral cooperation in accordance with the Charter, which embodies the generally recognized democratic principles of international law, which have stood the test of time. Certain shortcomings in the work of the United Nations can be explained primarily by the fact that certain States have violated, and continue to violate, its Charter, and not by the fact that the Charter is bad. For these reasons, the Byelorussian SSR resolutely opposes all attempts to revise the Charter, whatever form they take. It is not on the revision of the Charter but on the solution of the problems facing the United Nations by means of unswerving observance of the Charter that the efforts of the United Nations must be concentrated.
92.	For 30 years now humanity has been spared a world war. That is a tremendous achievement on the part of the peace-loving forces whose importance is becoming ever greater in the minds of people. In the favorable conditions provided by the reconstruction of international relations on the basis of the principles of peaceful coexistence of States with different social systems and by international detente, the United Nations can and must contribute by its decisions to the strengthening of peace and international security; to the extension of the process of detente to all parts of the world; to giving real content to political detente and supplementing it by military detente; to the attainment of agreement on questions of disarmament; to the elimination of existing hotbeds of tension and conflict and of the remnants of colonialism and its consequences; and to the consolidation of cooperation among all States on the basis of respect for sovereignty and nonintervention in internal affairs, for the purposes of the economic, social and spiritual progress of the peoples of the world.




